Citation Nr: 1007639	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-32 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right knee 
arthritis, to include as secondary to service-connected left 
ankle disabilities, and/or as secondary to right knee 
chondromalacia, status post lateral release

2.  Entitlement to an effective date earlier than October 20, 
2009 for the grant of service connection for left ankle 
arthritis.

3.   Entitlement to an evaluation in excess of 20 percent for 
left ankle status post reconstructive surgery.

4.  Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia, status post lateral release.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to December 
1981, from December 1982 to October 1986, and again from June 
1987 to September 1989.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was previously before the 
Board in November 2007, at which time it was remanded for 
further development.

The Board observes that the Veteran perfected an appeal as to 
the issue of entitlement to service connection for arthritis, 
to include as secondary to service-connected right knee 
and/or left ankle disabilities.  The Veteran's June 2007 
Travel Board hearing transcript shows that the undersigned 
Veterans Law Judge specifically asked the Veteran about which 
joints he was seeking service connection for arthritis.  The 
Veteran explicitly indicated that he was seeking service 
connection for arthritis of the left ankle and right knee.  
(Transcript (T.) at page (pg.) 5-6.)   The record reflects 
that in a November 2009 rating decision, the RO granted 
service connection for left ankle arthritis and indicated 
that such action represented a total grant of benefits sought 
on appeal for this issue.  The Board agrees that such action 
by the RO is a full grant of the benefit for the appealed 
issue of entitlement to service connection for left ankle 
arthritis and, as such, that claim is no longer before the 
Board for appellate review.  However, the Board finds that 
the issue of entitlement to service connection for right knee 
arthritis was not addressed in the November 2009 rating 
decision, or any other rating decision, and is, thus, still 
before the Board for appellate review.  Accordingly, the 
issues on appeal are as stated on the coversheet of the 
decision.

In June 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The issues of entitlement to service connection for right 
knee arthritis, to include as secondary to service-connected 
left ankle disability and/or right knee chondromalacia, and 
entitlement to an effective date earlier than October 20, 
2009 for the grant of service connection for left ankle 
arthritis, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that, 
throughout the rating period on appeal, the Veteran's 
service-connected left ankle, status post reconstructive 
surgery, has been manifested by left ankle range of motion of 
no less than 45 degrees of plantar flexion and 8 degrees of 
dorsiflexion.
 
2.  The competent evidence of record demonstrates that, 
throughout the rating period on appeal, the Veteran's 
service-connected right knee chondromalacia, status post 
lateral release, has been manifested by pain, with full 
extension and flexion, and without objective evidence of 
instability or recurrent subluxation.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for left ankle status post reconstructive surgery have not 
been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5270, 5271 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee chondromalacia have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5259, 
5260, 5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the claims for increased evaluations for left 
ankle and right knee disabilities, the agency of original 
jurisdiction (AOJ) issued VCAA notice letters to the 
appellant in June 2004, October 2005, March 2006, and January 
2008 that informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence and notified that a disability rating 
and effective date will be assigned in event of award of any 
benefit sought per Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notice was 
issued after the AOJ decision that is the basis of this 
appeal.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, although complete notice was not 
provided to the appellant until after the initial 
adjudication, the appeal was readjudicated thereafter, and 
the appellant has not been prejudiced thereby.  The actions 
taken by VA have essentially cured the error in the timing of 
notice.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private and VA 
outpatient treatment records, and reports of VA examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

The record reflects that the Veteran was afforded VA 
examinations in July 2004 and October 2009.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained were more 
than adequate because the examiners elicited substantial 
information regarding the Veteran's medical history and 
symptoms and completed objective examinations of him which 
provided information relevant to the Diagnostic Codes rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102 (2009).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arises from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet App 505 (2009).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2009); Esteban v. Brown, 6 Vet. App 259 (1994).

Normal ranges of ankle motion are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2009).

As a general matter, the Board observes that the words 
"slight," "moderate," and "severe" as used in the various 
diagnostic codes are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2009).

1.  Left Ankle

At the outset, the Board notes that the Veteran filed his 
claim for an increased evaluation for his service-connected 
left ankle status post reconstructive surgery on March 26, 
2004.  Therefore, the rating period for consideration on 
appeal begins March 26, 2003, one year prior to the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

The Veteran's service-connected left ankle disability is 
currently assigned a 20 percent evaluation.  In this regard, 
under the criteria set forth under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, the maximum rating for limited motion 
of the ankle is 20 percent, and such is assigned when there 
is marked limited motion.  The Board notes that the RO has 
already assigned this maximum rating to the Veteran's 
service-connected disability.  

VA regulations concerning functional loss are not applicable 
where a disability is rated at the maximum level provided by 
the diagnostic code under which it is rated, as is the 
Veteran's situation.  VAOPGCPREC 36-97 (holding that 
consideration must be given to the extent of disability under 
38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less 
than the maximum evaluation" under Diagnostic Code 5293); see 
also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Court 
concluded that remand for the Board to consider functional 
loss due to pain was not appropriate where the claimant was 
already receiving the maximum disability rating available for 
limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997) (although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain).  Therefore, an increased 
disability rating based on functional loss is not available 
under 38 C.F.R. § § 4.40, 4.45 or the holding in Deluca under 
any applicable diagnostic code based on limitation of motion.

The Board has considered the applicability of rating the 
right ankle disability under another appropriate diagnostic 
code.  In this regard, under Diagnostic Code 5270, a 30 
percent evaluation is warranted when the ankle is ankylosed 
in plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees.  A 40 percent 
evaluation is warranted when the ankle is anklyosed in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity.

In reviewing the evidence of record, the Board finds that the 
Veteran is not entitled to a higher evaluation under 
Diagnostic Code 5270.  In this regard, the examiner from the 
Veteran's July 2004 VA examination indicated that the Veteran 
was status post surgical fusion of the left ankle, but that 
he had plantar flexion to 45 degrees and dorsiflexion of 8 
degrees.  She indicated that such ranges of motion had 
remained constant since the Veteran's previous evaluation.   

The Board observes that the examiner from the Veteran's 
October 2009 VA examination reported that the Veteran's left 
ankle joint was ankylosed, but indicated that there was 
active range of left ankle motion of zero to 10 degrees of 
dorsiflexion, and zero to 45 degrees of plantar flexion.  
There was objective evidence of pain following repetitive 
motion, but no additional limitation after three repetitions 
of range of motion.  

In view of the foregoing, the Board finds that there has not 
been demonstration of restriction of range of motion of the 
left ankle comparable to ankylosis in plantar flexion between 
30 and 40 degrees, or in dorsiflexion between zero and 10 
degrees.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet.App. 202 (1995).

As the preponderance of the evidence is against the claim, an 
evaluation in excess of 20 percent is not warranted, at any 
time during the rating period on appeal, for the Veteran's 
left ankle status post reconstructive surgery disability.

The Board has also considered whether any other Diagnostic 
Codes are applicable.  However, no other diagnostic code is 
more appropriate for rating the Veteran's left ankle 
disability.

2.  Right Knee Chondromalacia

At the outset, the Board notes that the Veteran filed his 
claim for an increased evaluation for his service-connected 
right knee chondromalacia, status post lateral knee release 
on March 26, 2004.  Therefore, the rating period for 
consideration on appeal begins March 26, 2003, one year prior 
to the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).  

The Veteran's service-connected right knee disability is 
currently assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2009).  In this regard, under 
the criteria set forth under such diagnostic code, the 
maximum rating for removal of symptomatic semilunar cartilage 
is 10 percent.  The Board notes that the RO has already 
assigned this maximum rating to the Veteran's service-
connected right knee disability.  

The Board has considered the applicability of rating the 
Veteran's right knee disability under another appropriate 
diagnostic code and finds that Diagnostic Code 5261, which 
pertains to limitation of leg extension, is applicable.  
Under this code, a noncompensable evaluation is assigned 
where leg extension is limited to 5 degrees.  A 10 percent 
rating is warranted where leg extension is limited to 10 
degrees.  A 20 percent evaluation is warranted where leg 
extension is limited to 15 degrees.   

However, on VA examination in July 2004, the examiner 
reported that the Veteran had full extension.  Likewise, on 
VA examination in October 2009, the examiner reported that 
the Veteran had normal extension to 0 degrees.  Such findings 
correspond to the criteria for a noncompensable evaluation.  
Therefore, the Board concludes that the Veteran is not 
entitled to a higher evaluation under Diagnostic Code 5261.

The Board has also considered Diagnostic Code 5260, which 
pertains to limitation of leg flexion.  Under this Code, a 10 
percent evaluation is warranted for leg flexion that is 
limited to 45 degrees.  In order to achieve a 20 percent 
evaluation under this Code, the evidence must demonstrate leg 
flexion that is limited to 30 degrees.  A 30 percent rating 
applies where leg flexion is limited to 15 degrees.  

In this case, the record reflects that on VA examination in 
July 2004 and October 2009, the examiners reported that the 
Veteran could flex his right knee to 140 degrees.  Such 
findings, which are well in excess of the criteria for even a 
noncompensable evaluation, do not correspond to a higher 20 
percent evaluation under DC 5260, which contemplates flexion 
limited to 30 degrees.  Therefore, an evaluation in excess of 
10 percent is not warranted under this diagnostic code.  In 
this regard, the Board notes that although the Veteran had 
complaints of right knee pain on range of motion, clinical 
examination specifically revealed that there was no 
associated additional limitation of motion on repetitive use 
due to pain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet.App. 202 (1995).

Further, because the evidence of record does not demonstrate 
that the Veteran suffers from ankylosis (i.e., complete bony 
fixation) of the right knee, as contemplated by DC 5256, 
impairment of the tibia and fibula, as contemplated by DC 
5262, or genu recurvatum, as contemplated by DC 5263, he is 
not entitled to a higher evaluation under these Diagnostic 
Codes.

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
evidence of record does not establish loss of either flexion 
or extension to a compensable degree.  Thus, assignment of 
separate evaluations for limitation of flexion and extension 
of the right leg is not appropriate in this case.

As for Diagnostic Code 5257, the Board notes that recurrent 
subluxation or lateral instability of the right knee has not 
been shown.  Indeed, the examiner from the Veteran's July 
2004 VA examination indicated that there was no instability 
of the knee, no evidence of instability of the knee, and no 
history of buckling or locking.
Likewise, on VA examination in October 2009, the examiner 
reported that there was giving away, but no instability, 
episodes of dislocation or subluxation, or locking episodes.  
Therefore, in the absence of any documented, objective 
clinical findings of instability or recurrent subluxation, 
the Board finds that a separate compensable rating pursuant 
to 38 U.S.C.A. § 4.71a, Diagnostic Code 5257 (2009) (for 
recurrent subluxation or lateral instability) is also not 
warranted.  VAOPGCPREC 23-97.

In conclusion, although the Veteran asserts that he is 
entitled to an increased evaluation for his service-connected 
right knee chondromalacia, he is not a licensed medical 
practitioner and is not competent to offer medical opinions.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
Accordingly, the Board finds that the medical findings on 
physical examination are of greater probative value than the 
Veteran's statements regarding the severity of his right knee 
disability.  Therefore, based on the medical evidence of 
record, the Board concludes that, throughout the rating 
period on appeal, the Veteran's overall disability picture 
(i.e.--painful right knee without limitation of motion or 
objective evidence of instability or recurrent subluxation) 
more nearly approximates the criteria for the currently 
assigned 10 percent evaluation and that a staged rating is 
not warranted.  Therefore, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the Veteran's right knee 
chondromalacia, status post lateral release disability at any 
time during the rating period on appeal, and the claim must 
be denied.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule for either disability at issue.  38 C.F.R. 
§ 3.321 (2009).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of left ankle reconstructive 
surgery is denied.

Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia, status post lateral knee release, 
is denied.




REMAND

As noted above, a November 2009 rating decision granted 
service connection for left ankle arthritis.  A 10 percent 
rating was assigned effective from October 20, 2009.  In a 
statement received in December 2009, the Veteran expressed 
disagreement with the assigned effective date.  The record 
does not reflect that a statement of the case has been issued 
with regard to the issue of entitlement to an effective date 
earlier than October 20, 2009 for the award of service 
connection for left ankle arthritis.  Where a statement of 
the case has not been provided following the timely filing of 
a notice of disagreement, a remand, not a referral is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2009).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

The Veteran contends that service connection is warranted for 
right knee arthritis, to include as secondary to his service-
connected left ankle disabilities, and/or as secondary to his 
right knee chondromalacia, status post lateral release 
disability.  With respect to a current disability, the 
record, including the October 2009 VA examination report, 
demonstrates that the Veteran has been diagnosed with 
posttraumatic right knee arthritis and/or right knee 
osteoarthritis.  As to the etiology of the Veteran's right 
knee arthritis, an October 2009 VA examination report shows 
that the examiner, after an examination of the Veteran and a 
review of his claims file opined that, "[t]he post-traumatic 
mild osteoarthritis of the that is present in the right knee 
is at least as likely as not related to the injury that the 
Veteran sustained while in the military.  Trauma may produce 
arthritis changes to the joints."  However, in reviewing the 
examiner's opinion, the Board finds that it is inadequate 
because the examiner did not specify what in-service injury 
to which she is referring.  The Board notes that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, the 
examiner did not provide an opinion as to whether the 
Veteran's current right knee arthritis is proximately caused 
or aggravated by his service-connected left ankle and/or 
right knee chondromalacia disabilities.  Therefore, the Board 
finds that a new VA examination is warranted to determine the 
nature and etiology of the Veteran's current right knee 
arthritis.  Such information would be useful on the de novo 
adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his right knee arthritis 
since his discharge from service.  After 
securing the necessary authorizations for 
release of this information, obtain 
copies of all treatment records referred 
to by the Veteran, not already of record.

2.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
any current right knee arthritis.  The 
examiner should specifically indicate 
whether the Veteran has right knee 
arthritis.  All indicated tests, to 
include X-ray examination, should be 
performed.  The examiner should then be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that the Veteran has right knee arthritis 
that is related to any incident of 
service.  The examiner should also be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that the Veteran has right knee arthritis 
that is proximately caused or aggravated 
by his service-connected left ankle 
disabilities, and/or right knee 
chondromalacia.  If the examiner finds 
that the Veteran's right knee arthritis 
has been made worse by his service-
connected left ankle disabilities and/or 
his right knee chondromalacia disability, 
to the extent feasible, the degree of 
worsening should be identified. 

All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims file, 
and a copy of this Remand, should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should indicate in the 
examination report that the claims file 
was reviewed.

3.  Thereafter, the RO must readjudicate 
the issue of entitlement to service 
connection for right knee arthritis, to 
include as secondary to service-
connected left ankle disabilities, 
and/or right knee chondromalacia, status 
post lateral release.  If the benefit 
sought remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


